              Case 2:18-cv-00573-JCC Document 171 Filed 07/30/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      JEFF OLBERG, et al.,                                  CASE NO. C18-0573-JCC
10                              Plaintiffs,                   ORDER
11                     v.

12      ALLSTATE INSURANCE COMPANY, et
        al.,
13
                                Defendants.
14

15
            This matter comes before the Court on Plaintiffs’ unopposed motion to seal (Dkt. No.
16
     159). Having thoroughly considered the briefing and the relevant record, the Court hereby
17
     GRANTS the motion for the reasons explained herein.
18
            Consistent with Federal Rule of Civil Procedure 5.2, Local Civil Rule 5(g), and the
19
     protective orders entered in this matter (Dkt. Nos. 32, 83), Plaintiffs file redacted opposition and
20
     reply briefs (Dkt. Nos. 160, 164), along with sealed unredacted versions of the briefs (Dkt. Nos.
21
     162, 166), and sealed supporting exhibits containing information not capable of redaction (Dkt.
22
     Nos. 163, 167). Defendant CCC Intelligent Solutions, Inc. (“CCC”) asserts the documents
23
     contain proprietary information that could be used by competitors if made publicly available.
24
     (See generally Dkt. No. 170.)
25
            The Court starts from the position that “[t]here is a strong presumption of public access to
26


     ORDER
     C18-0573-JCC
     PAGE - 1
              Case 2:18-cv-00573-JCC Document 171 Filed 07/30/21 Page 2 of 2




 1   [its] files.” W.D. Wash. Local Civ. R. 5(g). This presumption applies particularly to “dispositive

 2   pleadings” such as CCC’s motion for summary judgment (Dkt. No. 136). Kamakana v. City and

 3   Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Therefore, to overcome this presumption,

 4   there must be a “compelling reason” for sealing that is “sufficient to outweigh the public’s

 5   interest in disclosure.” Id. Here, the Court’s finds compelling reasons to justify maintaining

 6   Plaintiffs’ filings under seal, namely, the proprietary nature of the information as it relates to

 7   CCC. The information has little public value beyond its value to CCC’s competitors. (See Dkt.

 8   No. 170 at 5.)
 9          Plaintiff’s motion to seal (Dkt. No. 159) is GRANTED. The Clerk is DIRECTED to
10   maintain under seal Docket Numbers 162, 163, 166, 167.
11

12          DATED this 30th day of July 2021.




                                                            A
13

14

15
                                                            John C. Coughenour
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 2
